DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 8-10 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 8, the limitation “the first conductive wire” in line 4 lacks sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, said limitation is interpreted as implying “the primary conductive wire” because the limitation “a primary conductive wire” is recited in lines 2-3 of this claim.  Claims 9-10 are consequently rejected because they depend on claim 8.
Per claim 18, the limitation “the first conductive wire” in line 4 lacks sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, said limitation is interpreted as implying “the primary conductive wire” because the limitation “a primary conductive wire” is recited in line 3 of this claim.


Claim Rejections – Provisional Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

6.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/797,136 (reference application A).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Claim 1 of reference application A is directed to an analog matching filter comprising: “a first plate; a second plate coupled with the first plate and separated from the first plate via a spacer; a replicate matching material fixed to an inside surface of the first plate; a conductive plate or sheet fixed to an inside surface of the second plate; and an electrical circuit connecting the first plate to the conductive plate or sheet, wherein the replicate matching material and the conductive plate or sheet generate an opposite polarization pattern carried by the electrical circuit that is based on a polarization pattern of smokeless gunpowder according to a spatial gradient of the smokeless gunpowder local electric field distribution.”  Therefore, claim 1 of reference application A teaches the first plate, the second plate, the spacer, the replicate matching material, the conductive plate or sheet, and electrical circuit of claim 1 and also recites the limitation “smokeless gunpowder” that is comparable to the limitation “a to-be-detected entity” in claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/797,136 (reference application A).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Claim 3 of reference application A is directed to the analog matching filter according to claim 1, wherein “the replicate matching material is selected in accordance with dielectric polarization characteristics of the smokeless gunpowder.”  Therefore, claim 3 of reference application A teaches claim 11 because the limitation “the smokeless gunpowder” is comparable to the limitation “the to-be-detected entity” in claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/797,136 (reference application A).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Claim 4 of reference application A is directed to the analog matching filter according to claim 1, wherein “the replicate matching material comprises one or more dielectric materials.”  Therefore, claim 4 of reference application A teaches claim 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/797,136 (reference application A).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Claim 8 of reference application A is directed to a sensor device for detecting smokeless gunpowder, the sensor device comprising: “a housing; a first analog matching filter and a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/797,136 (reference application A).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Claim 9 of reference application A is directed to the sensor device according to claim 8, wherein “the replicate matching material of the first analog matching filter is different from the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/797,136 (reference application A).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Claim 12 of reference application A is directed to the sensor device according to claim 8, wherein “the replicate matching material in at least the first analog matching filter is selected in accordance with dielectric polarization characteristics of the smokeless gunpowder.”  Therefore, claim 12 of reference application A teaches claim 19 because the limitation “the smokeless gunpowder” is comparable to the limitation “the entity” in claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/797,136 (reference application A).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	See the rejection regarding claim 1.  To note, the analog matching filter of claim 1 of reference application A is comparable to the analog matching filter manufactured by the method of claim 20.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/384,849 (reference application B).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Claim 1 of reference application B is directed to an analog matching filter comprising: “a first plate; a second plate coupled with the first plate and separated from the first plate via a spacer; a replicate matching material fixed to an inside surface of the first plate; a conductive plate or sheet fixed to an inside surface of the second plate; and an electrical circuit connecting the first plate to the conductive plate or sheet, wherein the replicate matching material and the conductive plate or sheet generate an opposite polarization pattern carried by the electrical circuit that is based on a polarization pattern of an animate entity according to a spatial gradient of the animate entity local electric field distribution.”  Therefore, claim 1 of reference application B teaches the first plate, the second plate, the spacer, the replicate matching material, the conductive plate or sheet, and electrical circuit of claim 1 and also recites the limitation “an animate entity” that is comparable to the limitation “a to-be-detected entity” in claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/384,849 (reference application B).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Claim 3 of reference application B is directed to the analog matching filter according to claim 1, wherein “the replicate matching material is selected in accordance with dielectric polarization characteristics of the animate entity.”  Therefore, claim 3 of reference application B 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/384,849 (reference application B).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Claim 4 of reference application B is directed to the analog matching filter according to claim 1, wherein “the replicate matching material comprises one or more dielectric materials.”  Therefore, claim 4 of reference application B teaches claim 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/384,849 (reference application B).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Claim 8 of reference application B is directed to a sensor device for detecting animate entity, the sensor device comprising: “a housing; a first analog matching filter and a second analog matching filter, each of the first and second analog matching filters comprising: a first plate, a second plate coupled with the first plate and separated from the first plate via a spacer, a replicate matching material fixed to an inside surface of the first plate, a conductive plate or sheet fixed to an inside surface of the second plate, and an electrical circuit connecting the first plate to the conductive plate or sheet; an internal member that is configured to react to the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17.	Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/384,849 (reference application B).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Claim 9 of reference application B is directed to the sensor device according to claim 8, wherein “the replicate matching material of the first analog matching filter is different from the replicate matching material of the second analog matching filter.”  Therefore, claim 9 of reference application B teaches claim 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/384,849 (reference application B).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Claim 12 of reference application B is directed to the sensor device according to claim 8, wherein “the replicate matching material in at least the first analog matching filter is selected in accordance with dielectric polarization characteristics of the animate entity.”  Therefore, claim 12 of reference application B teaches claim 19 because the limitation “the animate entity” is comparable to the limitation “the entity” in claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

19.	Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/384,849 (reference application B).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	See the rejection regarding claim 1.  To note, the analog matching filter of claim 1 of reference application B is comparable to the analog matching filter manufactured by the method of claim 20.

Pertinent Prior Art
20.	Afilani – US 6,078,179
	This document discloses a selective polarization matching filter 10 comprising a replicate dielectric property matching material 12 encapsulated within a filter body 14, a pair of plates 16 surrounding the replicated dielectric matching material 12, and electrical leads 20 connected to the pair of plates 16 (Fig. 1; col. 4, line 64 – col. 5, line 6).  However, this document is silent on 

Claim Objections
21.	Claims 2-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on the analog matching filter according to claim 1, wherein the first and second plates are parallel.
Per claim 3, the prior art of record is silent on the analog matching filter according to claim 1, wherein the first and second plates are curved along longitudinal axes thereof.  Claim 4 is consequently objected to due to its dependence on claim 3.
Per claim 5, the prior art of record is silent on the analog matching filter according to claim 1, wherein the first and second plates are formed of a polymer material.  Claim 6 is consequently objected to due to its dependence on claim 5.
Per claim 7, the prior art of record is silent on the analog matching filter according to claim 1, wherein the spacer is formed of nylon.
Per claim 15, the prior art of record is silent on the sensor device according to claim 13, wherein the first and second plates of each analog matching filters are parallel.
Per claim 16, the prior art of record is silent on the sensor device according to claim 13, wherein the first and second plates of each of the analog matching filters are curved along longitudinal axes thereof.  


Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.